DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  TSUJI (US PAP 2020/0175117).
As per claims 1, 14, TSUJI teaches a method/apparatus of controlling learning of a model for estimating an intention of an input utterance among a plurality of intentions, the method comprising: 
providing a first index corresponding to the number of registered utterances for each intention (“upon detecting a user's spoken word, the intention estimating section 41 inputs a detail of the user's spoken word to the learned learning model for the intention estimation and acquires ten “intention labels””; paragraphs 59, 74); 
providing a second index corresponding to a learning level for each intention (“an intention label estimated with the highest accuracy for each of the user's spoken words 1 to 3 and the word 4 likely to be spoken by the user next, and estimates a scenario.”; paragraphs 39, 74); 
providing a learning target setting interface such that at least one intention that is to be a learning target is selected from among the intentions based on the first index and the second index; and training the model based on the registered utterances for each intention and setting of the learning target for each intention (“selects an intention estimated with the highest accuracy from among the estimated intentions…The interactive device 10 may generate new learning data (teacher data) from histories of interaction with the user and periodically repeat relearning of the learned learning model for the intention estimation, thereby continuously updating estimation accuracy of the learning model for the intention estimation”; paragraphs 31, 109).

As per claims 2, 15, TSUJI further discloses providing an interface for invoking an interface for inputting the registered utterances for each intention (“the interactive device 10 provides, to the user, a response indicating a detail that is based on an intention estimated”; paragraph 31).

As per claims 3, 16, TSUJI further discloses in response to the registered utterances for each intention being input, dynamically updating the first index (“the scenario learning section relearns the learned learning model for the intention estimation to estimate, as the fourth intention label”; paragraph 114).

As per claims 4, 17, TSUJI further discloses determining whether the number of the registered utterances for each intention is greater than or equal to a threshold value; and providing the first index corresponding to a result of the determining (“selects an intention label estimated with the highest accuracy among the acquired estimation results.”; paragraph 61). 

As per claims 5, 18, TSUJI further discloses classifying the registered utterances for each intention into a first registered utterance for learning and a second registered utterance for evaluation (“The intention labels are an example of categories and may be other information as long as indices as the intention labels are able to be classified”; paragraph 117). 

As per claims 6, 19, TSUJI further discloses training the model based on a first registered utterance and the setting of the learning target for each intention (“The interactive device may generate new learning data (teacher data) from histories of interaction with the user and periodically repeat relearning of the learned learning model for the intention estimation, thereby continuously updating estimation accuracy of the learning model for the intention estimation”; paragraphs 31, 109).

As per claims 7, 20, TSUJI further discloses evaluating the model based on a second registered utterance; and providing the second index based on a result of the evaluating (“an intention label estimated with the highest accuracy for each of the user's spoken words 1 to 3 and the word 4 likely to be spoken by the user next, and estimates a scenario.”; paragraphs 39, 74).

As per claim 8, TSUJI further discloses determining whether an intention corresponding to the second registered utterance is output after the second registered utterance is input to the model (paragraphs 39, 74).

As per claim 9, TSUJI further discloses training the model through a supervised learning method (paragraphs 51 – 53).

As per claim 10, TSUJI further discloses the registered utterances include at least one of a patterned registered utterance including a combination of previously tagged unit words or an irregularly registered utterance not including the tagged unit words (“; In the pattern 1, the domain switching section 44 executes the domain switching using multiple intention labels estimated from the user's spoken word 3 immediately before the word 4, which is likely to be spoken by the user next”; paragraph 73).

As per claim 11, TSUJI teaches a method of controlling, for each intention unit, learning of a model for estimating an intention of an input utterance among a plurality of intentions, the method comprising:
receiving an input of one or more utterances to be registered for an intention that is a control target to be controlled (paragraphs 28, 29); 
providing a first index corresponding to the number of the utterances registered for the intention that is the control target (“upon detecting a user's spoken word, the intention estimating section 41 inputs a detail of the user's spoken word to the learned learning model for the intention estimation and acquires ten “intention labels””; paragraphs 59, 74);
providing a second index corresponding to a learning level of the intention that is the control target (“an intention label estimated with the highest accuracy for each of the user's spoken words 1 to 3 and the word 4 likely to be spoken by the user next, and estimates a scenario.”; paragraphs 39, 74);
activating an interface for learning the intention that is the control target based on at least one of the first index or the second index; and in response to the activated interface being selected, training the model based on the registered utterances(“selects an intention estimated with the highest accuracy from among the estimated intentions…The interactive device 10 may generate new learning data (teacher data) from histories of interaction with the user and periodically repeat relearning of the learned learning model for the intention estimation, thereby continuously updating estimation accuracy of the learning model for the intention estimation”; paragraphs 31, 109).

As per claim 12, TSUJI further discloses in response to the number of the registered utterances being greater than or equal to a threshold value, activating the interface (“selects an intention label estimated with the highest accuracy among the acquired estimation results.”; paragraphs 31, 61).

As per claim 13, TSUJI further discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (paragraph 125).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Campbell teaches method for speech processing using paralinguistic information.  Zhao teaches method for defining  dialog intents and building intent recognition models.  Bangalore et al. teach underspecification of intents in a natural language processing system.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658